DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 3 and 6 are canceled
	Claims 1-2, and 4-5 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130134637 A1 to Wiesner et al. (“Wiesner”), in view of US 20190126390 A1to Perfahl et al. (“Perfahl”), and in further view of US 20170304942 A1 to Ogata (“Ogata”). 

Regarding claim 1, Wiesner discloses, a laser processing device (see optical irradiation device 10 in Figs. 1-3) comprising: 
	a laser source (see laser 12);
a laser-beam switcher (see switching device 26 with first and second light deflecting units 30, and 40) that selectively switches between a first optical path (see path of beam of light 14 in Fig. 1a) and a second optical path (see path of beam of light 14’ in Fig. 1b) as an optical path along which a laser beam is to travel (see Fig. 1a and Fig. 1b), the first optical path (14) including a first fiber (see monomode optical fiber 16 in Fig. 1a), the second optical path (14’) including a second fiber (multimode optical fiber 28) that has a core diameter that is larger than a core diameter of the first fiber (disclosed in para 0056 “The monomode optical fiber 16 is, for example, a cylindrically symmetrical optical fiber comprising a fiber core with a core diameter d.sub.SM of 20 .mu.m and a cladding which sheaths the fiber core”, and para 0063 “The multimode optical fiber 28 is, for example, a cylindrically symmetrical optical fiber having a fiber core with a core diameter d.sub.MM of 100 .mu.m and a cladding which sheathes the fiber core”);
a laser illuminator (see combination of first and second optical components 46, 48 and window 110)  that illuminates a same processed point (see focus 50) on a workpiece (see powder layers 140) with a laser beam that has passed through the first optical path (14) and a laser beam that has passed through the second optical path (14’); and
a controller (see control unit in para 0086) configured to perform various control operations of the laser processing device including, when a predetermined condition is satisfied, control the laser-beam switcher to switch from the first optical path to the second optical path (disclosed in para 0086 “the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”), 
a detector (see input unit in para 0086) that is configured to detect data representative of the work piece to be produced (e.g., CAD data), wherein the detector is connected with the controller so as the controller causes the laser beam switcher to switch from the first optical path to the second optical path depending on of the data representative of the workpiece to be produced and detected by the detector (disclosed in para 0086 “The optical irradiation device 10 may comprise an input unit (not shown in detail), which is configured to detect data representative of the work piece to be produced (e.g., CAD data).  Furthermore, the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”).
However, Wiesner does not explicitly disclose, a laser source is a laser oscillator, wherein the controller is located in the laser oscillator, and the detector that detects variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece.
Nonetheless, Perfahl teaches, a laser source (see laser device 100 with laser source 20 in Fig. 1), wherein the controller (see evaluation unit 60) is located in the laser source (see Fig. 1, wherein the controller/evaluation unit 60 is located inside the laser device 100), the detector (see optical detector 10) that detects variation of a reflected laser beam (see the reflected beam from the surface 51 to optical detector 10 in Fig. 1) that is the laser beam that has been used to illuminate the workpiece (51) and is reflected by the workpiece and allowing the controller to control the laser processing using the signal provided by the detector (disclosed in para 0048-0049 “By mean of this arrangement, the laser beam 21, which is guided from the laser-beam source 20 to the workpiece 50, and, by means of this, material to be deposited 31 can be melted, superimposed with a detector signal 11, which is set by the surface 51 to be processed in an opposing direction to the laser beam 21 to an optical detector 10… An optical sensor chip is used as a detector 10, which can detect infrared wavelengths. They form the basis for the generation of an image 61 with temperature-dependent intensities. For this purpose, in principle, cameras with a CCD or a CMOS sensor are used. They convert the captured detector signal 11 into an electrical detector signal 12, which is sent to an evaluation unit 60”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the controller of Wiesne wherein the controller is located in the laser source as taught/suggested by Perfahl since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser processing device of Wiesne wherein the laser processing device has the detector is configured to detect variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece as taught/suggested by Perfahl in order to obtain an automated laser process as disclosed in para 0023 by Perfahl.
Wiesne in view of Perfahl does not explicitly disclose, the laser source is an oscillator. 
Ogata teaches, a laser source is an oscillator (see laser oscillator 11 in Fig. 2a), and the controller (see control module 62) is located in the oscillator (see Fig. 2a).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser source of Wiesne in view of Perfahl wherein the laser source is an oscillator and the controller is located in the laser oscillator as taught/suggested by Ogata in order to obtain a multiple-wavelength laser beam and the controller is located in the laser oscillator since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, Wiesner discloses, wherein when illumination with the laser beam that has passed through the first optical path is performed for a predetermined period of time, the controller causes the laser-beam switcher to switch from the first optical path to the second optical path (disclosed in para 0086 “the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”).

Regarding claim 4, Wiesner discloses, a laser processing method (see Figs. 1-3) comprising:
a first illuminating step of illuminating (see Fig. 1a) a processed point (see focus 50) on a workpiece (see powder layers 52) with a first laser beam (see beam of light 14) until a predetermined condition is satisfied (disclosed in para 0086 “the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”), the first laser beam (14) having been passed through a first optical path (see path of beam of light 14) by making a switch between optical paths (see paths of beam of light 14 and 14’) of a laser beam (laser beam produced by laser 12); and
a second illuminating step of illuminating (see Fig. 1b), when the predetermined condition is satisfied (disclosed in para 0086 “the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”), the processed point (50) on the workpiece (52) with a second laser beam (14’) that has been passed through a second optical path (path of beam of light 14’) by making the switch between the optical paths (see paths of beam of light 14 and 14’) of the one laser beam (laser beam produced by laser 12), and thus has power density that is lower than power density of the first laser beam (disclosed in para 0056 “The monomode optical fiber 16 is, for example, a cylindrically symmetrical optical fiber comprising a fiber core with a core diameter d.sub.SM of 20 .mu.m and a cladding which sheaths the fiber core”, and para 0063 “The multimode optical fiber 28 is, for example, a cylindrically symmetrical optical fiber having a fiber core with a core diameter d.sub.MM of 100 .mu.m and a cladding which sheathes the fiber core”, wherein it is known that the power density is the amount of power (time rate of energy transfer) per unit volume, since the laser source is the same, the larger diameter core has a lower power density), and in the second illuminating step, the processed point (50) is illuminated with the second laser beam (14’), and 
a detector (see input unit in para 0086) that is configured to detect data representative of the work piece to be produced (e.g., CAD data), wherein the detector is connected with the controller so as the controller causes the laser beam switcher to switch from the first optical path to the second optical path depending on of the data representative of the workpiece to be produced and detected by the detector (disclosed in para 0086 “The optical irradiation device 10 may comprise an input unit (not shown in detail), which is configured to detect data representative of the work piece to be produced (e.g., CAD data).  Furthermore, the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”).
However, Wiesner does not explicitly disclose, when variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece.
Nonetheless, Perfahl teaches, when variation of a reflected laser beam (see the reflected beam from the surface 51 to optical detector 10 in Fig. 1) that is the laser beam that has been used to illuminate the workpiece (51) and is reflected by the workpiece and allowing the controller to control the laser processing using the signal provided by the detector (disclosed in para 0048-0049 “By mean of this arrangement, the laser beam 21, which is guided from the laser-beam source 20 to the workpiece 50, and, by means of this, material to be deposited 31 can be melted, superimposed with a detector signal 11, which is set by the surface 51 to be processed in an opposing direction to the laser beam 21 to an optical detector 10… An optical sensor chip is used as a detector 10, which can detect infrared wavelengths. They form the basis for the generation of an image 61 with temperature-dependent intensities. For this purpose, in principle, cameras with a CCD or a CMOS sensor are used. They convert the captured detector signal 11 into an electrical detector signal 12, which is sent to an evaluation unit 60”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser processing device of Wiesne wherein the laser processing device has the detector is configured to detect variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece as taught/suggested by Perfahl in order to obtain an automated laser process as disclosed in para 0023 by Perfahl.

Regarding claim 5, Wiesner discloses, wherein when illumination with the first laser beam that has passed through the first optical path is performed for a predetermined period of time, in the second illuminating step, the processed point is illuminated with the second laser beam (disclosed in para 0086 “the optical irradiation device 10 may comprise a control unit (also not shown in detail) which is connected to the input unit and is configured to switch the switching device 26 between the first light conducting state and the second light conducting state depending on of the data representative of the work piece to be produced and detected by the input unit”).

Response to Amendment
The amendment of 03/22/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 03/22/2022 have been considered. 
The Applicant’s arguments regarding 112(f), 112(a), and 112(b) with respect to the controller have been considered, and rejections under 112(a), 112(b) are withdrawn from further consideration and in view of the amendments of the claim.
With respect to the rejections of claims 1 and 4, the Applicant’s arguments have been considered, even though Wiesner does not explicitly disclose, the detector that detects variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece or when variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Wiesner in view of Perfahl, wherein Perfahl teaches, the detector (see optical detector 10) that detects variation of a reflected laser beam (see the reflected beam from the surface 51 to optical detector 10 in Fig. 1) that is the laser beam that has been used to illuminate the workpiece (51) and is reflected by the workpiece and allowing the controller to control the laser processing using the signal provided by the detector or when variation of a reflected laser beam (see the reflected beam from the surface 51 to optical detector 10 in Fig. 1) that is the laser beam that has been used to illuminate the workpiece (51) and is reflected by the workpiece and allowing the controller to control the laser processing using the signal provided by the detector (disclosed in para 0048-0049 “By mean of this arrangement, the laser beam 21, which is guided from the laser-beam source 20 to the workpiece 50, and, by means of this, material to be deposited 31 can be melted, superimposed with a detector signal 11, which is set by the surface 51 to be processed in an opposing direction to the laser beam 21 to an optical detector 10… An optical sensor chip is used as a detector 10, which can detect infrared wavelengths. They form the basis for the generation of an image 61 with temperature-dependent intensities. For this purpose, in principle, cameras with a CCD or a CMOS sensor are used. They convert the captured detector signal 11 into an electrical detector signal 12, which is sent to an evaluation unit 60”), and it would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the laser processing device of Wiesne wherein the laser processing device has the detector is configured to detect variation of a reflected laser beam that is the laser beam that has been used to illuminate the workpiece and is reflected by the workpiece as taught/suggested by Perfahl in order to obtain an automated laser process as disclosed in para 0023 by Perfahl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761     

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761